 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCIO; International Longshoremen's Association,Local 846, AFL-CIO; International Longshore-men's Association, Local 970, AFL-CIO; Interna-tional Longshoremen's Association, Local 1458,AFL-CIO; International Longshoremen's Associa-tion, Local 1624, AFL-CIO; International Long-shoremen's Association, Local 1784, AFL-CIO;International Longshoremen's Association, Local1819, AFL-CIO; International Longshoremen'sAssociation, Local 1840, AFL,-CIO; InternationalLongshoremen's Association, Local 1736, AFL-CIO; International Longshoremen's Association,Local 1783, AFL-CIO and Tidewater MotorTruck AssociationInternational Longshoremen's Association, AFL-CIO; Hampton Roads District Council Interna-tional Longshoremen's Association, AFLCIO;International Longshoremen's Association, Local1970, AFL-CIO; International Longshoremen'sAssociation, Local 862, AFL-CIO; InternationalLongshoremen's Association, Local 1248, AFL-CIO; International Longshoremen's Association,Local 846, AFL-CIO; International Longshore-men's Association, Local 970, AFL-CIO; Interna-tional Longshoremen's Association, Local 1458,AFL-CIO; International Longshoremen's Associa-tion, Local 1624, AFL-CIO; International Long-shoremen's Association, Local 1784, AFL-CIO;International Longshoremen's Association, Local1819, AFL-CIO; International Longshoremen'sAssociation, Local 1840, AFL-CIO; InternationalLongshoremen's Association, Local 1736, AFL-CIO; International Longshoremen's Association,Local 1783, AFL-CIO; Council of North AtlanticShipping Associations; and Hampton Roads Ship-ping Association and Tidewater Motor TruckAssociation. Cases 5-CC-791, 5-CE-48, 5-CC-792, 5-CE-49, 5-CC-793, 5-CE-50, 5-CC-794,and 5-CE-51 'August 12, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND WALTHEROn August 19, 1976, Administrative Law JudgeLeonard M. Wagman issued the attached Decision inthis proceeding. Thereafter, Respondents Council ofNorth Atlantic Shipping Associations, HamptonRoads Shipping Association, and InternationalLongshoremen's Association, AFL-CIO, and itsaffiliated District Councils and Locals filed excep-tions and supporting briefs. The General Counselfiled an answering brief in support of the Administra-tive Law Judge's Decision. Charging Party HouffTransfer, Inc., filed cross-exceptions and supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Upon careful consideration and detailed analysisof the record evidence, the Administrative LawJudge concluded that Respondents violated the Actas alleged. We agree. Notwithstanding our dissentingcolleague's incorrect intimation that the Administra-tive Law Judge decided this case solely on theauthority of our decision in International Longshore-men's Association, AFL-CIO (Consolidated Express,Inc.), 221 NLRB 956 (1975), without giving dueconsideration to the so-called critical dissimilaritiesbetween that earlier case and the instant case, it isclear that the Administrative Law Judge fullydeveloped the facts here to support the violationswhich he found. Moreover, despite his own lengthyanalysis, our dissenting colleague has ultimatelyfailed to overcome the criteria (noted principally atsec. B, par. 6, of the Administrative Law Judge'sDecision) that the Administrative Law Judge correct-ly relied on in finding the violations in thisproceeding.We further disagree with our dissenting colleague'scharacterization of trucking industry representatives'testimony as "conceding" that they knew the workthey were performing was in violation of thecontainer rules. These officials testified only thatRespondents and certain shipping personnel deemedthese actions to be violations, not that they actuallywere violations, or that the trucking industry ac-knowledged them to be such.We also reject our colleague's reliance on theDublin agreement as support for his conclusion thatRespondents' object here was a work-preservationobject. The 1973 Dublin agreement, in relevant part,contained provisions dealing with Respondents'jurisdiction over the unloading of full shippers' loadsdestined for warehouse storage within 50 miles ofport. Respondents' members had been doing thatwork since 1969, but it is not the work at issue here.Rather, as our dissenting colleague himself notes,"the actions of the [Respondents] and shippingcompanies which we must adjudge [in this proceed-ing] involve only shippers' loads destined for abeneficial owner more than 50 miles from port, butwhich were picked up by motor transport carriers352 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.and stripped at trucking stations within 50 miles ofport." To that end, the Dublin agreement does notaid our colleague's position in any way.Our dissenting colleague also finds some signifi-cance in the fact that in the Consolidated Expresscase, noted above, the charging parties were compa-nies historically engaged in the primary function ofloading and unloading, whereas the Charging Partieshere are primarily engaged in the transportation ofcargo and not its loading or unloading. We view thisfact as a distinction without a difference because it isnot important what type of enterprise was doing thework; rather, what is important is that Respondents'members here, as in Consolidated Express, had nothistorically done the work.Finally, our colleague makes passing reference tothe Supreme Court's recent decision in NortheastMarine Terminal Company, Inc. v. Caputo, Docket76-444 (June 17, 1977). We agree with his statementthat the context of that case is "concededly different"from that present here. And to the extent ourcolleague extracts certain language from that deci-sion which he indicates supports his position, we notethat the Supreme Court there expressly adoptedcertain language from the Second Circuit's decisionin Consolidated Express, 537 F.2d 706 (1976). It wasalso the Second Circuit which enforced our decisionin Consolidated Express with the words "it is clearthat the on-pier stripping and stuffing work per-formed by longshoremen as an incident of loadingand unloading ships does not embrace the work [ofstuffing and stripping containers] traditionally per-formed by Consolidated and Twin at their own off-pier premises." (537 F.2d at 712.) Thus, reference tothe Northeast Marine case when read in conjunctionwith the Consolidated Express decision proves onlyone thing, that it is the facts of each case in the areawhich are paramount.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge and221 NLRB 956 (1975), enfd. 537 F.2d 706 (C.A. 2, 1976), cert. denied 97S.Ct. 740 (1977) (hereinafter Consolidated Express).2 National Woodwork Manufacturers Association v. N.LR.B., 386 U.S.612, 645 (1967).3 The rules' pertinent provisions are as follows:Rule I--Containers to be Loaded or Discharged by Deepsea ILA Labor.(a) Cargo in containers referred to below shall be loaded into ordischarged out of containers only at a waterfront facility by deepseaILA labor.(I) Containers owned, leased or used by carriers ...which containconsolidated container loads, which come from or go to any pointwithin a geographic area of any CONASA port described by a 50-milehereby orders that Respondents International Long-shoremen's Association, AFL-CIO; Hampton RoadsDistrict Council International Longshoremen's Asso-ciation, AFL-CIO; ILA Locals 846, 862, 970, 1248,1458, 1624, 1736, 1738, 1784, 1819, 1840, and 1970,AFL-CIO; Atlantic Coast District Council Interna-tional Longshoremen's Association, AFL-CIO; andILA Locals 333, 921, 953, 1355, and 1429, AFL-CIO,their respective officers, agents, and representatives,and Respondents Council of North Atlantic Ship-ping Associations (CONASA), and Hampton RoadsShipping Association (HRSA), their respective offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.CHAIRMAN FANNING, dissenting:In concluding that Respondents violated Section8(e) and Section 8(b)(4XiiXB) of the Act, theAdministrative Law Judge placed considerable reli-ance on the Board's determination in InternationalLongshoremen's Association, AFL-CIO (ConsolidatedExpress, Inc.),' involving the knotty problem of somefacets of containerization in the New York port area.Here, the problem involves another facet of contain-erization as it developed some 10 years later in theports of Baltimore and Hampton Roads. While theAdministrative Law Judge cites additional factorswhich I address below, it is his failure to perceivedistinctions between the work practices and bargain-ing agreements negotiated by the ILA and theshipping companies in New York and those involv-ing the ports of Baltimore and Hampton Roadswhich results in his erroneous legal conclusion. Mycolleagues, I fear, by affirming the AdministrativeLaw Judge, fail to heed the Supreme Court's warningthat assessing whether a contractual provision has avalid work-preservation objective "will not always bea simple test to apply."2In my view, a moresearching inquiry reveals critical dissimilarities be-tween this case and Consolidated Express.At issue here is the limited question of whetherrules l(a)(3) and 2B(2) of the 1974-77 Rules onContainers (hereinafter 1974 Rules),3 which entitlecircle with its radius extending out from the center of each port,(hereinafter geographic area) or(3) Containers designated for a single consignee from which the cargo isdischarged (deconsolidated) by other than its own employee within the"geographic area" and which is not warehoused in accordance withRule 2(B).Rule 2-Containers Not to be Loaded or Discharged by I.LA. LaborB. Import Cargo:(Continued)353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association (ILA)labor to strip and stuff shippers' loads4whenever thework is to be done within 50 miles of port by otherthan the consignee's employees, are valid work-preservation provisions. In making this determina-tion, careful scrutiny must be given to that history ofcontainerization which is unique to the ports ofBaltimore, Maryland, and Hampton Roads, Virginia.The record discloses that container traffic firstappeared in Baltimore harbor and in the HamptonRoads port area in 1965. For decades prior to thistime, ILA employees unloaded bulk cargo fromsteamships on a piece-by-piece basis, sorted it out,and transported the cargo to the end of the pier forloading by them onto the back of a truck. Their worktherefore covered all movement of ocean cargo froma delivery truck's tailgate to the ship's hold for exportcargo, and the converse for import cargo. Between1965 and 1968, ILA's collective-bargaining agree-ments covering longshoremen in the ports of Balti-more and Hampton Roads did not contain any rulesregarding the extent to which longshoremen were tobe used in the handling of containers or theircontents. It appears that, during this period, ILA-represented employees stripped (unloaded) importcontainers which held less-than-trailer-load cargo(LTL) and also consolidated full container loads.5Full shippers' loads, however, were placed by ILAlabor on the pier, unless unloading was requested bythe consignee's agent or the stevedore. A motortransport carrier generally would then drive to thepier and pick up the shipper's load container intact.With the advent of containerization, the workopportunities associated with bulk cargo on the piersdiminished substantially.6The adaptation to bur-geoning containerization led to a 56-day strike by theILA in 1963. Following the strike settlement, the ILAentered into a 1968-71 collective-bargaining agree-ment with Hampton Roads Maritime Association7and Steamship Trade Association of Baltimore(STA), setting forth "Rules and Conditions CoveringHandling of Containers." It is apparent thereforethat these initial rules on containers were adopted in(2) Containers discharged at a qualified consignee's facility by its ownemployees.4 The term "shipper's load" refers to a full container of goods from oneshipper to a single beneficial owner-consignee.5 An LTL load refers to a container which is not full and which containsthe cargo of two or more shippers. Consolidated loads contain the goods oftwo or more shippers and are usually destined for more than one consigneeor beneficial owner.6 An ILA official testified that, before containerization, 5 gangs of 22men loaded or unloaded an average of 30 tons per hour. With the newBaltimore and Hampton Roads when containeriza-tion in those ports was still in its infancy.8Since the introduction of container traffic to theports of Baltimore and Hampton Roads, the shippingcompanies and ILA have contractually agreed thatILA-represented employees must load and unloadLTL and consolidated full container loads if destinedfor a point within a 50-mile radius from the center ofport. Two subsequent agreements negotiated by theILA and representatives of the steamship carriers for1971-74 and 1974-77 have also included provisionsauthorizing ILA members to perform this work.9These contractual provisions and the work practicesrelative to LTL and consolidated loads, however, arenot at issue here.Our sole concern is with the provisions in the 1974Rules, which entitle ILA labor to strip shippers' loadswhenever such work is to be done less than 50 milesfrom port. Specifically, the actions of the ILA andshipping companies which we must adjudge involveonly shippers' loads destined for a beneficial ownermore than 50 miles from port, but which were pickedup by motor transport carriers and stripped attrucking stations within 50 miles of port. Thispractice is referred to as shortstopping.In support of their contention that stripping ofshippers' loads was never work traditionally per-formed by ILA labor, the General Counsel and themotor carriers maintain that the ILA abandoned anyclaim it might have had to such work in the 1968 and1971 rules on containers applicable to the areabecause they omitted any specific provision regard-ing the handling of shippers' loads. This assertionthat shippers' loads were thereby unrestricted by theILA is belied by the work history involving shippers'loads going to warehouses after the 1968 contract.As recognized by the Administrative Law Judgeand conceded by the General Counsel, followingexecution of the 1968 agreement, ILA longshoremenstripped shippers' loads destined for a warehouse forstorage within 50 miles of port. Until the January1973 Dublin agreements'in which the ILA recog-nized an exception for bona fide storage and agreedmethod of loading and unloading ships, a 20-man gang and I crane couldload 600 tons per hour.7 The Hampton Roads Maritime Association was the predecessor to theHampton Roads Shipping Association (HRSA), a Respondent in this case.I From its inception in 1965, the amount of container traffic increasedevery year. Although only numbering a handful in 1965, by 1969 I shippingcompany was handling 4,000 containers per year in Baltimore and by 1973the number had grown to 25,000.9 The 1971 and 1974 contracts were negotiated by the Council of NorthAtlantic Shipping Associations (CONASA), an association of employershipping associations, including STA and HRSA, which has been autho-rized to enter into collective-bargaining agreements on behalf of itsmembers since 1971.'o The Dublin agreement was not unique to Baltimore and HamptonRoads but applied also to New York.354 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.not to claim the right to handle import cargo to be"warehoused in the normal course of business for atleast 30 days," the ILA retained jurisdiction tounload shippers' loads destined for warehouses. 'Since the inception of containerization in bothHampton Roads and Baltimore, the ILA hasinsisted, with the acquiescence of the shippingcompanies, that shippers' loads go directly to theirdestination intact. The only exemption from thispractice was that a shipper, manufacturer, orconsignee could choose to strip or stuff shippers'loads or manufacturers' loads using their ownemployees.'2This agreement to allow shippers' loadsto pass through port unrestricted by ILA labor,however, was never intended or interpreted to allowmotor carriers or warehousemen to load or unloadshippers' loads at their off-pier facilities. The tradi-tional exemption for shippers' loads was premised onthe understanding that such loads are "through"containers, much larger in size but properly analo-gous to a single item of bulk cargo. When taken to atrucker's warehouse to be stripped and repacked,they lose that identity. The overwhelming testimonyindicates that this shortstopping of shippers' loads wasnever approved by the ILA or the shipping compa-nies as a permissible encroachment upon the ILA'straditional work jurisdiction. 13This situation with respect to the handling ofshippers' loads in the ports of Baltimore andHampton Roads is in marked contrast to theagreements and practices relative to LTL andconsolidated container loads in the port of NewYork, which were at issue in Consolidated Express.Containerization first appeared in New York in thelate 1950's, much earlier than its advent in Baltimoreand Hampton Roads. In 1959, the ILA and the NewYork Shipping Association (NYSA) reached anagreement in which the ILA agreed that "anyemployer shall have the right to use any and all type" The Dublin agreement therefore took effect during the 1971 contractand thus prior to the 1974 Rules which made the first explicit reference toshippers' loads. If there was no consensus entitling ILA labor to stripshippers' loads destined for warehouses prior to 1974. then the Dublinagreement would have been a superfluous exemption under the 1971 Rules.My colleagues. while not disputing this, do overlook its significance. Thoughnot encompassing the precise work at issue, the Dublin agreementdemonstrates that, notwithstanding the absence of specific contractualprovisions regarding the handling of shippers' loads prior to 1974, it wasunderstood that not all shippers' loads could pass through port unrestrictedby ILA labor. This evidence strengthens the ILA's claims concerningshippers' loads and undermines the Administrative Law Judge's reliance onthe plain language of the 1968 and 1971 Rules in casting doubt onRespondents' claim that the shortstopping of shippers' loads violated the1968 and 1971 Rules.12 The term "manufacturer's load" is essentially synonymous with that ofshipper's load. A "manufacturer's label" is a single shipment transporteddirectly. without stopping en route, from one consignee or manufacturer toanother.13 For example. George Maier. port manager for U.S. Lines in Baltimoreand president of STA. testified that it "had always been a rule that prevailedin Baltimore" that truckers were not to stnp any container that was a fullcontainers without restriction or stripping by theUnion."14For years thereafter, work on any typecontainer was done by other than ILA labor inaccordance with the contractual agreement.'5TheBoard concluded therefore that the ILA had bar-gained away its claim to the stuffing and stripping ofLCL and LTL loads in question there.There is no such restrictive contract clause in thebargaining history of the instant case.'16Rather, asalready indicated, the shipping companies haveimplicitly agreed with the ILA's demand, since theinception of containerization in Baltimore andHampton Roads, that shippers' loads go directly totheir destination intact. And, from execution of the1968 Rules until the Dublin agreement of 1973, ILAlabor, in fact, stripped shippers' loads that wereinstead warehoused for storage within 50 miles ofport. Thus, unlike Consolidated Express, where theunion sought to extent its jurisdiction to cover workit had bargained away, here the specificity of the1974 Rules merely codified what had been thepractice and agreement of the ILA and the shippingcompanies relative to shippers' loads.In Consolidated Express, moreover, maritime cargoin New York was sorted and consolidated for manyyears by companies whose primary function wasconsolidation; that is, the loading and unloading ofLCL and LTL loads. The Board there recognizedthat these consolidators "generate such work them-selves, performing it not on behalf of the employer-members of NYSA but for their own customers whohave goods to ship." It was further determined by theBoard that the consolidator-charging parties in thatcase were traditionally engaged in the work ofstuffing and stripping containers. In context, theILA's claim "to strip and stuff cargo merely becausethat cargo was originally containerized by nonunitpersonnel" was construed as a claim "to engage inmake-work measures."shipper's load going to a single consignee. Maier further explained: "Incases where it came to our attention, prior to the delivery of such a shipmentto a truckman and it came to our knowledge that the intent of the truckmanwas to deconsolidate this container and restuff it into his own equipment athis platform, we refused delivery of that cargo to the truckman."The situation was similar in Hampton Roads. Jack Mace, executivesecretary of HRSA, testified that, if a member of HRSA was informed at thepier by a motor carrier that it was going to strip a shipper's load at atrucking station, the shipping company would instruct the ILA to performthe work. Mace also testified that motor carriers in his area were aware ofthe enforcement of the practice relative to shippers' loads "certainly as farback as 1969."," This provision was contained in sec. 8(a) of the 1959 memorandum ofsettlement entitled "Containers-- Dravo Size or Larger."15 The Board indicated that, "with few exceptions,' the ILA allowed allcontainers to cross the New York docks without rehandling.i6 The court of appeals did not agree with the Board's abandonmenttheory in Consolidated Nevertheless, the absence of a similar clause in theinstant matter, considering the experience gained by the ILA as a result of adecade of bargaining on this issue relative to New York. acquires particularsignificance in my view.355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat situation is not present here. The ChargingParties are primarily engaged in the transportation ofcargo and not its loading and unloading.'7Contraryto my colleagues' superficial assessment, this ishardly a distinction without a difference. In Consoli-dated Express, the Board stressed the record's claritythat the charging parties had "engaged in the work ofstuffing and stripping containers" for many years.Especially when viewed in the context that the ILAhad contractually bargained away its claim to thestuffing and stripping of the containers in questionthere, the persuasiveness of the ILA's claim to alawful work-preservation objective was considerablydiminished. Here, however, the ILA has neverrelinquished its claim to stuff and strip shippers'loads which do not go to their destination intact. Nordoes the record support the conclusion that themotor carriers have "traditionally" been engaged inthe stuffing and stripping of such containers. Withrespect to the record evidence that motor carriershave shortstopped some shippers' loads at their off-pier facilities and used their own employees to stripthe loads from the containers and stuff them into themotor carriers' containers for transportation to theconsignee, it appears that the work was done withoutthe knowledge of either the ILA or the shippingcompanies.'8Whether predicated upon considera-tions of safety, state highway or bridge regulations,I For example, Houff Transfer, Inc., first handled the containers of U.S.Lines in March 1970. In the course of its business, Houff moves a fewhundred containers per year. Its president, Cletus Houff, testified, however,that Houff has more domestic business (other than container business) thansteamship company container business. With respect to the operations ofAssociated Transport, Inc., the record discloses that approximately 10percent of its business is in the drayage of containers in foreign commerce.'" Unlike Consolidated Express, in which the shipping documentsinvolved showed when the LTL or LCL containers originated from or weredestined to a consolidator, here, when a container is released to a motorcarrier, the delivery order specifies that the cargo is to be transported to theconsignee. Intent to shortstop is thereby difficult to ascertain, though theearly return of the shipping company's container may demonstrate thatshortstopping has, in fact, occurred. Effective enforcement of the rules isthus difficult.I' Inasmuch as the trucking companies pay a per diem for each day theyhave a shipper's container, by immediately opening the containers andreloading them in motor transport equipment, the trucking companies cansave money.20 ILA President Thomas Gleason explained the ILA's position asfollows:We are not telling Associated, or Pilot, or U.S. Lines not to do businesswith each other. All we are saying to them is, "look we have a contractwhich spells out what the rules are." U.S. Lines has no right to make anagreement to bypass our contract. If Associated wants to handle thesecontainers and they want to take it and deliver it in their truck, thencome down to the pier with your truck, let the longshoremen, as theyhave done it for 50 or 75 years, take that cargo and put it on the truckand take it wherever you want. We have no objection to that.Otherwise, take the container and bring it to the man's place ofbusiness.21 Pursuant to the ILA's 1968 contract, joint container committees,representative equally of the ILA and the respective shipping associations inthe ports of Baltimore and Hampton Roads, were established to resolve ILAcomplaints alleging violations of the container rules.or economy,'9it is apparent that the work involvedcould just as satisfactorily have been done at thepiers by ILA labor.20Viewed in this context, theAdministrative Law Judge's conclusion that the ILAdid not have a lawful work preservation objectiveincorrectly focuses on motor carrier work "tradi-tions."The incidents alleged here as unlawful secondaryactivity all involve shippers' loads destined for abeneficial owner more than 50 miles from port, butshortstopped by a motor carrier and stripped within50 miles of port. Upon learning of these actions, theILA complained to the appropriate joint ILA-Ship-ping Company Container Committee21 that themotor carriers had violated the 1974 container rules.In every case, fines were exacted against the shippingcompanies which had released the containers to themotor carriers. The shipping companies, in turn,requested indemnification from the trucking compa-nies.22When the motor carriers refused, the shippingcompanies canceled their respective equipmentinterchange agreements, thereby precluding theaffected motor carriers from handling future contain-er cargo.23If work preservation is actually the objective of the1974 container rules relative to shippers' loads, theeconomic impact on the neutral motor carriers does22 The record demonstrates that, for several years prior to adoption ofthe 1974 contract, the trucking industry was aware that shortstopping was aviolation of the container rules. Allie McNeill, vice president of D.D. JonesTransfer and Warehouse Company, Inc., a member of the Tidewater MotorTruck Association, admitted that, since 1969, he knew of the rules and oftheir application to containers destined for discharge within the 50-mileradius of port. Robert McGleskey, district manager of Carolina FreightCarriers Corp., testified that, shortly after he began operations in Norfolk,Virginia, in 1970, he became aware that it was a violation of the rules for atrucker to strip a shipper's load at its facility. McGleskey further admittedhis awareness that the steamship carrier would be assessed damages for thisviolation. L. Chadwick, assistant manager of Hennis Freight, a member ofthe Tidewater Motor Truck Association, and a former employee ofAssociated Transport, admitted similar knowledge since 1971.23 A shipping company will not turn over its container to a motor carrierunless there is an equipment interchange agreement between the twocarriers. In effect, this agreement is a lease which delineates the rights andobligations of the lessee-motor carrier while it has custody of the lessor-shipping company's containers.The equipment interchange agreement used by the shipper U.S. Linescontains language giving the motor carriers "complete control" of the cargoonce they transport it from the pier. This "complete control" language is onebasis on which the Administrative Law Judge refutes the testimony ofRespondents' witnesses that all parties understood that shortstopping ofshippers' loads violated the container rules since the 1968 contract. I find theAdministrative Law Judge's reasoning unpersuasive.The interchange agreement has nothing to do with the handling of cargobut is primarily concerned with user responsibility and per diem charges.There is no language in the agreement relative to the right of the trucker totake cargo out of the container after its transfer from the shipper.Perhaps a more significant provision in the interchange agreement is thatwhich obligates the lessee-motor carrier to "comply with any and allappropriate formalities and requirements regarding the use, operation ortransportation of the containers or chassis." This arguably binds the truckerto adhere to the shipper's obligation to the ILA as set forth in the containerrules.356 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.not thereby transform the rules and their enforce-ment into activity with a secondary objective.2Whether rules l(a)(3) and 2B(2) have an improper"cease doing business" objective, as found by theAdministrative Law Judge, is a question of factwhich must be resolved here on the basis of the workhistory regarding shippers' loads in the ports ofBaltimore and Hampton Roads. In this vein, thecritical determinant is the record's disclosure that,beginning in 1968, ILA labor stripped shippers' loadsdestined for a warehouse within 50 miles of port.This practice continued until the Dublin agreementof January 1973 which exempted any cargo ware-housed "in the normal course of the business of thebeneficial owner" for at least 30 days. The incidentsof shortstopping of shippers' loads by the motorcarriers for which the ILA here exacted fines,however, do not constitute permissible warehousingas defined in the Dublin agreement. These incidentstherefore violated rules l(a)(3) and 2B(2) of the 1974container rules. In my view, these rules reflect thework practices and agreements between the ILA andthe shipping companies relative to the handling ofshippers' loads almost since the inception of contain-erization in the ports of Baltimore and HamptonRoads. Until the Dublin agreement, the ILA andshipping companies agreed that, if shippers' loads didnot go to their destination intact to be stripped andstuffed by the employees of the shipper, manufactur-er, or consignee, then the unloading and reloading ofsuch containerized loads should be done on the pierby ILA longshoremen just as they had handled breakbulk cargo for decades.25The intervening contractsspecifically confirm this. The ILA never bargainedaway its claim to the work in dispute. Nor inenforcing it does it seek either to expand thelongshore bargaining unit by the involuntary addi-tion of other employees or to achieve any laborrelations objective outside of this unit. Against thisbackground, I view rules l(a)(3) and 2B(2) of the1974 container rules as valid work-preservationprovisions, the maintenance and enforcement ofwhich violate neither Section 8(e) nor Section8(b)(4)(ii)(B) of the Act. To conclude otherwisewould be to restructure the work practices andagreements which the ILA and the shippers havenegotiated in response to the momentous impactwhich containerization brought to the ports ofBaltimore and Hampton Roads. This we do not haveauthority to do.I would further find, contrary to the Administra-tive Law Judge, that the ILA's 30-day suspension ofthe 1974 Rules on April 28, 1975, did not have anobjective proscribed by Section 8(b)(4)(ii)(B). Incompliance with the rules' "30 days written notice"provision, ILA notified CONASA, in late March1975, of its intent to suspend the rules because ofphony warehouse practices. It had come to the ILA'sattention that truckers were attempting to circum-vent the "permissible warehousing" provisions of theDublin agreement by simply using their warehousesas deconsolidation stations. As ILA President Tho-mas Gleason explained, motor carriers were bringingthe cargo "in the front door and out the back" andconstruing this as justifiable warehousing. Afternegotiations, the ILA and CONASA executed asupplemental agreement which "clarified and rein-stated" the 1974 container rules.26Based on myviews as expressed above, I would similarly find thatthe negotiations concerning the 30-day suspension ofthe rules had a valid work-preservation objective.Accordingly, I would dismiss the complaint in itsentirety.24 See, e.g., Local 742, United Brotherhood of Carpenters and Joiners ofAmerica [J.L Simmons Company, Inc.] v. N.LR.B., 444 F.2d 895, 901(C.A.D.C., 1971), cert. denied 404 U.S. 986 (1971): American BoilerManufacturers Association v. N.LR.B., 404 F.2d 547, 552 (C.A. 8, 1968), certdenied. 398 U.S. 960 (1970), affg. 167 NLRB 602 (1967); N.LR.B. v. LocalUnion No 23 of Sheet Metal Workers International Association of GreaterNew York [Johnson Service Company], 380 F.2d 827, 830 (C.A. 2, 1967). Seealso the Supreme Court's discussion of its interpretation of the historicalcounterpart to Sec. 8(bX4XiiXB), in National Woodwork ManufacturersAssociation v. N. LR.B., 386 U.S. 612, 627 (1967).25 In Northeast Marine Terminal Company, Inc. v. Caputo, Docket 76 444(June 17, 1977), the Supreme Court decided that an individual stripping acontainer is engaged in a "longshonng operation" within the meaning of the1972 amendments to the Longshoremen's and Harbor Workers' Compensa-tion Act (Act). Although the context is concededly different from that here,the Supreme Court's discussion of containerization, in terms of movinglongshoremen's work shoreward, is instructive. The Court stated:In effect, the operation of loading and unloading has been movedshoreward, the container is a modern substitute for the hold of thevessel. As Judge Friendly observed below. "stripping a container ..isthe functional equivalent of sorting cargo discharged from a ship:stuffing a container is part of the loading of the ship even though it isperformed on the shore and not in the ship's cargo holds."2S The clarification explained that trucking stations where containers areunloaded within 50 miles of port do not constitute bona fide publicwarehouses within the meaning of the Dublin 30-day warehouse exception.DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge:These consolidated cases were heard before me in accor-dance with Section 10(b) of the National Labor RelationsAct, as amended (29 U.S.C. § 158, el seq.), referred toherein as the Act, on October 15, 16, 17, 22, 23, and 24,1975. The Respondents participated in the hearing pursu-ant to due notice and two consolidated complaints issuedrespectively by the Regional Director for Region 5 onSeptember 25 and October 1, 1975, which were in turnconsolidated by order of the Acting Regional Director onOctober 10, 1975. The consolidated complaint of October10, 1975, alleged that all the Respondents had violatedSection 8(e) of the Act and that Respondents InternationalLongshoremen's Association and its Hampton Roads andAtlantic Coast District Councils, and ILA locals (referred357 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto herein collectively as ILA), named in the above captionhad violated Section 8(bX4)(ii)(B) of the Act.In summary, Cases 5-CE-48, 5-CE-50, and 5-CE-51,1allege that Respondents ILA, Hampton Roads DistrictCouncil and their affiliated locals in the Hampton Roadsport area, the Hampton Roads Shipping Association(referred to herein as HRSA) and CONASA violatedSection 8(e) of the Act by entering into, maintaining, andgiving effect to provisions of their current collective-bargaining agreement whereby employer-members ofHRSA have agreed to cease doing business with Associ-ated Transport, Inc. (referred to herein as Associated),Houff Transfer, Inc. (referred to herein as Houff), andother employer-members of Tidewater Motor TruckAssociation (referred to herein as TMTA). Cases 5-CC-791, 5-CC-793, and 5-CC-794 alleged that ILA, itsHampton Roads District Council and their affiliated localsin the Hampton Roads, Virginia, port area violated Section8(b)(4)(ii)(B) of the Act by imposing fines upon employer-members of HRSA, including United States Lines, Inc.(referred to herein as U.S. Lines), by suspending a portionof the 1974-77 collective-bargaining agreement withHRSA, and by entering into, maintaining, and seeking toenforce portions of the same agreement regarding cargocontainers, all with an object of compelling such employer-members of HRSA to cease doing business with Associ-ated, Houff, and other members of TMTA.In Case 5-CE-49, the complaint alleges that Respon-dents ILA, its Atlantic Coast District Council, and theiraffiliated locals in the Baltimore, Maryland, port areaviolated Section 8(e) of the Act by entering into, maintain-ing, and giving effect to provisions of their 1974-77collective-bargaining agreement with Steamship TradeAssociation of Baltimore, Inc. (referred to herein as STA),including U.S. Lines and Lavino Shipping Company(referred to herein as Lavino), whereby STA and itsemployer-members have agreed to cease doing businesswith Houff. Finally, Case 5-CC-792 alleges that Respon-dents ILA, its Atlantic Coast District Council and theiraffiliated locals in the Baltimore port area violated Section8(b)(4)(ii)(B) of the Act by engaging in conduct similar tothat alleged in Cases 5-CC-791, 5-CC-793, and 5-CC-794for the purposes of compelling U.S. Lines and Lavino tocease doing business with Houff.Upon the entire record in this case, including thetranscript of the hearing before me, the transcript oftestimony in a proceeding ancillary to the instant case, i.e.,William C. Humphrey, etc. v. International Longshoremen'sAssociation, AFL-CIO, et al. and Hampton Roads ShippingAssociation, Civil Action 75-441-N in the U.S. DistrictCourt for the Eastern District of Virginia, NorfolkDivision, a proceeding in which the Regional Director ofRegion 5 sought an injunction under Section 10(1) of theI At the hearing, I granted the motion of the Council of North AmericaShipping Associations (referred to herein as CONASA), one of theRespondents named in Case 5-CE-51, to intervene as a party to thecontract in Cases 5-CE-48, 5-CE-49, 5-CE-50, and 5-CE-51. However, inmaking that ruling, I overlooked CONASA's status as a named Respondentin Case 5-CE-5I. Accordingly, I now amend my ruling to correct thatinadvertence. The captions of Cases 5-CE-48, 5-CE49, and 5-CE-50appear as amended at the hearing. I have restored the caption in Case 5-CE-5 I to its correct form.Act,2and the parties' briefs, as corrected and supplement-ed, I make the following:FINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONSINVOLVEDHouff, a Virginia corporation, operates freight terminalsat Baltimore, Maryland, and Norfolk, Virginia. Associated,a New York corporation, operates a freight terminal atVirginia Beach, Virginia. Both Houff and Associated areengaged in the interstate transportation of freight by motortruck under licenses issued by the Interstate CommerceCommission. During the preceding 12 months, Houff andAssociated, respectively, received revenues exceeding$50,000 from their interstate freight operations.STA is an organization composed of various steamshiplines and steamship agencies doing business in theBaltimore, Maryland, port area including U.S. Lines andLavino. It exists for the purpose, among others, ofbargaining collectively on behalf of its employer-memberswith labor organizations, including ILA, concerning wages,hours, and conditions of employment of the employees ofthe Associations employer-members. U.S. Lines, a NewJersey corporation, and Lavino, a Pennsylvania corpora-tion, are engaged in the transportation of cargo byoceangoing vessels in interstate and foreign commerce.During the past 12 months, STA's employer-membersreceived in excess of $1 million from the transportation ofcargo in interstate and foreign commerce.CONASA is, and at all times since 1971 has been, anassociation of employer shipping associations, includingSTA and HRSA, the members of which are engaged in thebusiness of conducting collective-bargaining negotiationson behalf of their respective employer-members andentering into collective-bargaining agreements covering theemployees of their employer-members. During the past 12months, the employer-members of HRSA, including U.S.Lines, received in excess of $1 million from the transporta-tion of cargo in interstate and foreign commerce.TMTA is an employer association composed of 28employer-members including Associated, which are en-gaged in interstate transportation and delivery of generalfreight and commodities in and around the HamptonRoads, Virginia, area. During the past 12 months, theemployer-members of Tidewater received in excess of$50,000 from the interstate transportation and delivery offreight and commodities.At all times material herein, U.S. Lines, Lavino,Associated, Houff, the employer-members of TMTA, STA,HRSA, and CONASA, are, and each has been, anemployer as defined in Section 2(2) of the Act, engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act, respectively.2 Following the adjournment of the hearing in the instant case onOctober 24, the parties had opportunity to determine if the hearing shouldresume for purposes of cross-examination of witnesses who had testified inthe injunction proceeding. Thereafter, on December 9, 1975, uponagreement of all parties, I issued an order in which I received the transcriptin the injunction proceeding as part of the record herein, marked Jt. Exh. I,and closed the hearing as of that same date.358 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.I further find that ILA, Hampton Roads DistrictCouncil, Atlantic Coast District Council, and ILA Locals333, 846, 862, 921, 953, 970, 1248, 1355, 1429, 1458, 1624,1736, 1783, 1784, 1819, 1840, and 1970 are labor organiza-tions within the meaning of Section 2(5) of the Act.I conclude and find that it is proper to assert jurisdictionin these proceedings.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Factssions the following rules and regulations shall beapplied.A. Definitions and Rule as to Containers Covered.Stuffing -means the act of placing cargo into acontainer.Stripping -means the act of removing cargo from acontainer.Loading -means the act of placing containers aboarda vessel.Discharging -means the act of removing containersfrom a vessel.i. The evolution of the ILA-CONASA ContainerRulesPrior to the mid-1960's, when the first containershipsappeared in Baltimore harbor and in the Hampton Roadsport area, the ILA longshoremen unloaded bulk cargofrom steamships, sorted it out on a piece basis, andtransported the cargo to the end of the pier for loadingonto the back of a truck. There, I find from the testimonyof ILA President Thomas W. Gleason, Sr., that thelongshoremen's work ended with respect to import cargo.At that point, in Baltimore and in Hampton Roads, wheretruck transportation was involved, a freight handler wouldload the cargo onto the back of a truck sent by theconsignee. Although the ILA has represented the freighthandlers, I find from Mr. Gleason, Sr.'s, testimony thatthey were not longshoremen. However, after the mid-1960's with the increasing use of large containers, the workopportunities associated with bulk cargo on the piersdiminished.Notwithstanding this development, ILA's collective-bar-gaining agreements covering longshoremen in the ports ofBaltimore and Hampton Roads for the years prior to 1968did not contain any rules regarding the extent to whichlongshoremen were to be utilized in the handling ofcontainers or their contents. During those years, ILAlongshoremen stripped (unloaded) import containers whichheld less-than-trailer-load cargo (LTL).3However, they didnot strip full shipper's loads (import containers loaded withgoods belonging to a single consignee, who was alsobeneficial owner of the cargo) unless requested to do so bythe consignee's agent or the stevedore. Thus, as a rule, ILAlabor simply removed the shipper's load container from theship to the pier, where it was picked up by a motortransport carrier.In their 1968-71 collective-bargaining agreement, ILAand HRSA's predecessor, Hampton Roads MaritimeAssociation, for the first time, dealt with containerizationin the bargaining unit. In this context, the provisionspertinent to this case were as follows:11. RULES ON CONTAINERSThe following provisions are intended to protect andpreserve the work jurisdiction of longshoremen and allother ILA crafts at deepsea piers or terminals. Toassure compliance with the collective-bargaining provi-a LTL cargo refers to individual shipments destined to two or moreconsignees which have been shipped in a single container.These provisions relate solely to containers meetingeach and all of the following criteria:I. Containers owned or leased by employer-signa-tory members (including containers on wheels) whichcontain LTL loads or consolidated full container loads.2. Such containers which come from or go to anyperson (including a consolidator who stuffs containersof outbound cargo or a distributor who strips contain-ers of inbound cargo and including a forwarder, who iseither a consolidator of outbound cargo or a distributorof inbound cargo) who is not the beneficial owner ofthe cargo.3. Such containers which come from or go to anypoint within a geographical area of any port in theNorth Atlantic District described by a 50-mile circlewithin its radius extending out from the center of eachport. It is understood that the center of HamptonRoads will be defined as Middle Ground Light.B. Rule of Stripping and Stuffing Applied to SuchContainersA container which comes within each and all of thecriteria set forth in "A" above shall be stuffed andstripped by ILA longshore labor. Such ILA labor shallbe paid and employed at longshore rates under theterms and conditions of the General Cargo Agreement.Such stuffing and stripping shall be performed on awaterfront facility, pier or dock. No container of cargoshall be stuffed or stripped by ILA longshore labormore than once. Notwithstanding the above provisions,LTL loads or consolidated container loads of mail, ofhousehold goods with no other type of cargo in thecontainer, and of personal effects of military personnelshall be exempt from the rule of stripping and stuffing.C. Rules on No Avoidance or Evasion**5. Failure to stuff or strip a container as requiredunder these rules will be considered a violation of thecontract between the parties. Use of improper, fictitiousor incorrect documentation to evade the provisions of"B" shall also be considered a violation of the contract.If for any reason a container is no longer at thewaterfront facility at which it should have been stuffedor stripped under the rules then the steamship carrier359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound guilty of intent to cause improper, fictitious, orincorrect documentation to evade the provisions of "B"above shall pay to the joint Welfare Fund $150.00 percontainer which should have been stuffed or stripped.Under the foregoing rules, ILA longshoremen workingon the piers were to strip and stuff LTL or consolidate fullcontainer loads arriving on piers in containers owned orleased by Hampton Roads Maritime Association members,which were destined for or came from any person, not thebeneficial owner of the cargo, and which came from or wasdestined to any point within a 50-mile radius from thecenter of the port. The contract also provided that ILA wasto receive a royalty for each loaded container which passedover the piers free of stripping or stuffing by "ILAlongshore labor."The 1968-71 ILA-STA collective-bargaining agreementcovering the port of Baltimore contained precisely thesame container rules as were agreed to at Hampton Roads,except that the liquidated damage provision called forpayment of $250 per violation instead of the $150 requiredunder the Hampton Roads contracts.Since 1970, HRSA and STA have authorized CONASAto bargain collectively with ILA on their behalf regardingcontainer rules. Thus, the container rules for both portshave been uniform in their respective subsequent contractswith ILA.The ILA's 1971-74 collective-bargaining agreementswith HRSA and STA contained the same CONASA-ILAcontainer rules and royalty provision as found in theagreements for 1968-71. As in the 1968-71 contracts, therewere no provisions in the 1971-74 contracts regarding thestripping or stuffing of full shippers' loads by ILAlongshore labor. On September 11, 12, and 13, 1972, 3months after the 1971-74 contracts were executed, CONA-SA and ILA representatives constituting the CONASA-ILA Container Committee met at Miami Beach, Florida,regarding containerization. The committee discussed thissame topic from January 25 to 29, 1973, at Dublin, Ireland.The determinations reached at these meetings included thefollowing which was promulgated in the committee'sInterpretive Bulletin No. 1:INTERPRETATION 1.1Containers CoveredThe rules on containers relate solely to containersmeeting either of the following criteria:(a) Containers owned or leased by carriers (includingcontainers on wheels) which contain LTL loadsor consolidated full container loads, which comefrom or go to any point within a geographicalarea of any port in the North Atlantic Districtdescribed by a 50-mile circle with its radiusextending out from the center of each port.(b) Containers which come from or go to any person(including a consolidator who stuffs containers ofoutbound cargo or a distributor who stripscontainers of inbound cargo and including aforwarder, who is either a consolidator of out-bound cargo or a distributor of inbound cargo)who is not a beneficial owner of the cargo andsuch containers come from or go to any pointwithin a geographical area of any port in theNorth Atlantic District described by a 50-milecircle with its radius extending out from thecenter of each port.Prior to the 1968 ILA collective-bargaining agreementswith HRSA and STA, a warehouse driver as a matter ofpractice took full shipper's load from a pier, unstripped byILA longshore labor, and delivered it to a warehouse wherewarehouse employees would strip the container of itscontents and store them. Beginning in 1969, following theexecution of the 1968 agreement, ILA longshoremenstripped full shippers' loads which were to be delivered to awarehouse for storage within a 50-mile radius of the centerof the port. ILA freight handlers loaded the freight ontotrucks for delivery to the warehouse. At Dublin, in January1973, the CONASA-ILA Container Committee agreed tothe following modification of their rules:1. DEFINITIONSA. WarehousingA beneficial owner does not violate the Rules onContainers when he warehouses his goods inbona fide public warehouses under the followingconditions:1. The container cargo is warehoused at a bona fidepublic warehouse;2. The beneficial owner pays the normal laborcharges in and out, and the normal warehousestorage fees for a minimum period of thirty ormore days; and3. The cargo is being warehoused (a) in the normalcourse of the business of the beneficial owner, (b)title to such goods has not been transferred fromthe beneficial owner to another, and (c) it iscontemplated that such transfer of title will nottake place for at least 30 days after the warehous-ing of the cargo. This exception shall not applywhere cargo is warehoused for the purpose ofavoidance or evasion of Rule 1.4. The beneficial owner furnishes all documentationand other information which permits the Con-tainer Committee in the port to determinewhether conditions 1, 2 and 3 have been met.5. This definition is limited to containers warehousedas provided in the above conditions and anywarehouse which does not conform to suchconditions shall be deemed a distribution stationand treated accordingly.The ILA-HRSA and ILA-STA contracts, effective October1, 1974, until September 30, 1977, included the Dublin 30-day warehouse provision as rule 2(BX4).These contracts also departed from the 1971-74 con-tracts with respect to the language of their container rules.The 1974-77 CONASA-ILA rules on containers includethe following:(g) Qualified Consignee-means the purchaser orone who otherwise has a proprietary financial interest360 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.(other than in the transportation or physical consolida-tion or deconsolidation) in the import cargo beingtransported and who is named in the delivery order.(h) Consolidated Container Load-means a contain-er load of cargo where such cargo belongs to more thanone shipper on export cargo or one consignee on importcargo.Rule I -Containers To Be Loaded or Discharged ByDeepsea ILA Labor(a) Cargo in containers refe,-red to below shall beloaded into or discharged out of containers only at awaterfront facility by ILA deepsea labor:(1) Containers owned, leased or used bycarriers (including containers on wheels andtrailers), hereinafter containers, which containconsolidated container loads, which come from orgo to any point within a geographic area of anyCONASA port described by a 50-mile circle withits radius extending out from the center of eachport, (hereinafter "geographic area") or(2) Containers which come from a singleshipper which is not the manufacturer ("manufac-turer's label") into which the cargo has beenloaded (consolidated) by other than its ownemployees and such containers come from anypoint within the "geographic area," or(3) Containers designated for a single consign-ee from which the cargo is discharged (deconsoli-dated) by other than its own employees within the"geographic area" and which is not warehousedin accordance with Rule 2(B).* ** *Rule 2 -Containers Not be Loaded or Discharged byILA LaborCargo containers referred to below shall not beloaded or discharged by ILA labor:A. Export Cargo* e.B. Import Cargo** *respectively, a motor carrier, typically, has been selected bya shipping agent or broker to transport a shipper's load tothe consignee. The broker or agent provides the carrierwith a delivery order and a bill of lading which authorizesrelease of the shipper's load. The delivery order requeststhat the water carrier deliver the cargo listed on the orderfor transportation to the consignee. The bill of lading is acontract between the shipper or shipper's agent and themotor carrier which governs the movement of the shipper'sload to the consignee. Neither the delivery order nor thebill of lading prohibits the motor carrier from stripping theshipper's load from the container. The motor truck carriershave not been and are not parties to the ILA's collective-bargaining agreements covering longshore operations inBaltimore or Hampton Roads. Nor have they agreed to bebound by the rules on containers set forth in thoseagreements. Typically, the containers listed on the deliveryorder and bill of lading are the property of the shippingcompany responsible for the cargo's ocean transportation.Under established practice, the water carrier will not turnover its container to a motor carrier unless there is anequipment interchange agreement between the two carri-ers. Such an agreement sets out the rights and obligationsof the lessee-motor carrier when it has custody of thelessor-water carrier's containers. The equipment inter-change agreement used by U.S. Lines in its dealings withHouff is typical of such agreements, and contains thefollowing language which I find significant in determiningindustry practices:United States Lines, Inc.EQUIPMENT INTERCHANGE AGREEMENTFOURTH: The lessee shall:(a) complete promptly and expenditiously the use forwhich the containers or chassis has been furnished to itand return the container or chassis to the terminal ofthe lessor from which it was received or to such otherpoint as may be shown on the Equipment InterchangeReceipt and Inspection Report or otherwise mutuallyagreed in writing;.(2) Containers discharged at a qualified consignee'sfacility by its own employees.Under the 1974-77 container rules, ILA labor is entitledto strip full shippers' loads, whenever such work is to bedone within a 50-mile radius of the center of the port byother than the consignee's employees. Under rule 7(c) ofthe 1974-77 CONASA-ILA contract, the amount ofdamages for each violation of this rule or the warehouserule is $1,000.2. The employment of motor carriers to transportfull shippers' loads from piers to consigneesSince the inception of containerization at the port ofBaltimore, and in the port area of Hampton Roads,* r(c) comply with any and appropriate formalities andrequirements regarding the use, operation or transpor-tation of the containers or chassis;.* *(e) have complete control and supervision of suchcontainers or chassis while in its custody and posses-sion; and shall control the detail of the work of anyemployee or agent operating or using said containers orchassis during such time any person operating, trans-porting, in possession of, or using any such container orchassis after the signing of said Equipment InterchangeReceipt and Inspection Report and until such form isagain signed upon return of the container or chassis to361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe lessor is not the agent or employee of the lessor forany purpose whatsoever;. ..4As a matter of practice, when the motor carriers truckarrives at the pier, the driver presents the delivery orderand bill of lading, locates and takes custody of thecontainer and drives it through safety inspection. Aftersatisfying the inspection, the truckdriver signs an inter-change release receipt and hauls the containers awaypursuant to instructions from his employer. Normally, thetruckdriver hauls the container to the motor carrier's portarea terminal.Frequently, after hauling a full shipper's load from a pierto its port area terminal, a motor carrier will utilize its ownemployees to strip the full shipper's load from the containerand stuff it into the motor carrier's container for transpor-tation to the consignee. The motor carrier's decision tostrip the full shipper's load may rest upon consideration ofeconomy, safety, or state highway and bridge regulations.In 1969, U.S. Lines handled 4,000 to 5,000 importcontainers through its Baltimore terminal. This numbergrew to 25,000 in 1974; 80 to 85 percent of these containerswere full shippers' loads. In 1974, Baltimore ILA laborstripped 200-300 of these containers at the pier. Approxi-mately 100 trucking concerns are engaged in hauling thesecontainers away from U.S. Lines' pier.I have studied the available records of the ILA-STAJoint Container Committee which was established underthe 1968 contract, and has been retained to the presentunder subsequent contracts, to resolve ILA complaintsalleging violations of the container rules.5It was, at thetime, difficult to determine from these records whether theILA's complaint in a particular case involved a shipper'sload. However, where there was any doubt as to the type ofload involved, I have assumed that such cases involvedshippers' loads. From these records I have determined that,from September 1969 until November 1974, the ILA filedwith the STA-ILA Joint Container Committee 26 com-plaints involving the stripping of 45 to 50 shippers' loads bytrucking firms from containers. These complaints allegedthat by permitting such stripping the named STA memberhad violated the STA-ILA container rules. Five of the ILAcomplaints involving a total of eight containers occurredprior to the CONASA-ILA container committee meetingon September 11-13, 1972, at Miami Beach. The remainingILA complaints involving the stripping of shippers' loadsby truckers bear dates later than September 13, 1972.The record does not reflect the annual volume of importcontainers received in the Hampton Roads port area.However, the Respondents submitted HRSA-ILA Con-tainer Grievance Committee records covering the periodfrom October 1969 through and including October 1974.Again, these records do not clearly establish which cases4 On June 28, 1973, U.S. Lines subscribed to the Uniform IntermodalInterchange Agreement (UIIA) which now governs the terms of all U.S.Lines interchange agreements with other signatories of that agreement.Associated subscribed to UIIA on September 3, 1974. Houff became asignatory on March 25, 1974. Par. 4 of that agreement provides in relevantpart:4. Use of Equipment4.1 Responsibility of User in Possession of Equipment.a. User shall have the right of complete control and supervision ofinvolved full shippers' loads which were stripped by truckoperators. However, I have resolved all doubts in favor ofthe shipper's load designation. In all, I found seven ILAcomplaints regarding shippers' loads allegedly stripped bytruckers in violation of the HRSA-ILA contract. Thesecomplaints involved 30 containers. Of these seven cases,one, involving one import container bearing a full shipper'sload, arose prior to the September 1972 CONASA-ILAContainer Committee meeting in Miami, Florida.3. The incidents involving Houff, Associated, andother truck carriersOn February 19, 1974, Houff sent one of its tractors tothe U.S. Lines' Dundalk Marine Terminal, in the port ofBaltimore, to pick up two U.S. Lines 20-foot containers,each a full shipper's load, with a total cargo weight of78,810 pounds. ILA longshoremen had off-loaded thecontainers from a ship onto the pier. The delivery orderand bill of lading issued to Houff for the U.S. Linescontainers showed the cargo was destined to UnionCarbide Corporation, Alloy, West Virginia. The Houffdriver also picked up a third 20-foot container, a shipper'sload from Lavino consigned to Merck & Co., Elkton,Virginia. ILA longshoremen had previously off-loaded thiscontainer from a ship onto the pier. Upon determining thatthe three containers were overloaded, that they wereunsafe, and that their rental was a needless expense, Houffstripped them and reloaded the cargo into Houff trailers.On February 19, 1974, the ILA learned that Houff hadstripped the three containers. On the following day, ILAcomplained to the STA-ILA Container Committee thatHouff had violated "the container agreement," and thattherefore liquidated damages of $1,000 and $2,000 weredue the ILA from Lavino and U.S. Lines, respectively. OnMarch 21, the STA-ILA Container Committee determinedthat U.S. Lines had violated the contract as alleged by ILAand assessed a fine of $2,000 against U.S. Lines. Similarly,on May 10, the committee found that Lavino was guilty ofviolating the container agreement, and assessed a fine of$1,000 against that firm. Thereafter, U.S. Lines and Lavinopaid the fines to the STA-ILA Container royalty fund, andrequested indemnification from Houff. U.S. Lines threat-ened to terminate Houff's interchange agreement if Houffdid not comply; Lavino threatened to have Houff entirelybanned from the port. Houff did not respond to eitherrequests. Effective July 22, 1974, U.S. Lines terminated itsequipment interchange agreement with Houff. Lavino alsoterminated its equipment interchange agreement withHouff, 6 months later.Following cancellation of their equipment interchangeagreements with Houff, U.S. Lines and Lavino haverefused to release containers to Houff. Thus, for example,equipment while in its possession and shall be responsible for returningthe equipment in the same condition as received, ordinary wear andtear expected.The 1968 contract provided, in pertinent part, as follows:A committee represented equally by management and Union shall beformed and shall have the responsibility and power to hear and passjudgment on any violations of these rules ...362 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.in January 1975, U.S. Lines denied a consignee's requestthat two U.S. Lines containers containing shippers' loadsof twine be released to Houff for movement from Norfolkto Staunton, Virginia. U.S. Lines advised the consigneethat it would not release containers because Houff was notparty to a U.S. Lines interchange agreement.On September 24, 1974, after being selected by a brokerand receiving delivery orders and bills of lading, Associ-ated sent two tractors to the Marine Terminal, Norfolk,Virginia. There, in accordance with their documents, theAssociated drivers picked up eight shippers' loads incontainers either owned or leased to U.S. Lines, which hadbeen off-loaded from a U.S. Lines ship by ILA longshore-men. When the eight containers arrived at Associated'sVirginia Beach terminal, 7 or 8 miles from the MarineTerminal, the manager decided to strip all eight containersand reload the shippers' loads into Associated containersfor shipment to consignees in Tennessee and NorthCarolina.On October 5, 1974, a U.S. Lines representative and anILA representative discovered that the eight U.S. Linescontainers had been stripped at Associated's VirginiaBeach terminal. Thereafter, the ILA complained to theHRSA-ILA Container Committee which met on October31 and fined U.S. Lines $8,000. In its letter notifying U.S.Lines of the fine, HRSA explained:The prime reason for imposing a violation of thesecontainers was due to the fact that Associated Trans-port, Inc., representatives at the meeting would notclarify as to whether the containers were strippedwithin the 50 mile radius or delivered to their respectivedestinations, but only stated that they supported thecontents of the letter from the Tidewater MotorCarriers Association dated June 7, 1974.6By letter of January 3, 1975, U.S. Lines demandedpayment of $8,000 from Associated to cover the finesimposed by the HRSA-ILA Container Committee. Associ-5 The letter referred to by HRSA was addressed to Jack W. Mace,HRSA's executive secretary. and set forth the Tidewater Motor TruckAssociation's position as to HRSA's container rule. as follows:I.2.3.Carriers would not allow the ILA to inspect the records or facilitiesverifying movements of containers.That carners reject payment of any penalty passed on to them bysteamship lines.That carriers not be required to move containers to destinationunder a house-to-house basis unless exclusive use of vehicle wasauthorized.7 Rule 8 of the CONASA-ILA rules on containers provides:These Rules shall be in effect for the term of the CONASA-ILAAgreement, provided, however, that either party shall have the nght tocancel the Rules on Containers at any time on or after December 1,1974, on thirty (30) days written notice of a desire to renegotiate theprovisions of these Rules.Rule 2B(4) of the 1974 CONASA-ILA rules on containers provides asfollows with regard to warehousing:Cargo in containers referred to below shall not be ...discharged byILA labor:ated did not comply. On February 15, U.S. Linesdiscontinued interchanging equipment with Associated. OnMarch 20, 1975, U.S. Lines formally terminated itsinterchange agreement with Associated.In circumstances similar to those found in the Associatedand the Houff incidents, involving shippers' loads, theHRSA-ILA Container Committee levied two additional$1,000 fines on U.S. Lines. One of these ILA complaintsinvolved one stripped container at Pilot Freight Carriers'Portsmouth, Virginia, terminal. A second complaint de-scribed a stripped container at Thurston Motor Lines'Chesapeake, Virginia, terminal. Both truck terminals arewithin 50 miles of the center of Hampton Roads. Pilot didnot respond to U.S. Lines' February 5 demand forreimbursement. By letter of February 14, 1975, U.S. Linesreferred to its demand and warned Pilot that "after todaythe interchange of equipment with you" would be discon-tinued "until the situation involved is settled."The record does not reflect whether U.S. Lines sent asimilar letter to Thurston. However, by letter datedFebruary 5, 1975, U.S. Lines warned that Thurston wouldbe held liable for stripping a full shipper's load destined fora consignee located more than 50 miles from HamptonRoads. The record does not disclose whether Thurstonsuffered a loss of its U.S. Lines interchange agreement.4. The suspension of the 1974 CONASA-ILAContainer RulesIn late March 1975, ILA notified CONASA of its intentto exercise its right' to suspend the rules on containers intheir collective-bargaining agreements covering Baltimore,Hampton Roads, and all other CONASA ports, because of"phony warehouse practices." On April 28, the rules oncontainers were suspended. Thereafter, deepsea ILA laborat the affected piers stripped all import containers of cargoconsigned to warehouses within 50 miles of the center ofthe port.8Freight handlers stripped the cargo into motortransport carriers' containers for delivery to the warehouse.B. Import Cargo:(4) Containers of a qualified consignee discharged at a bona fide publicwarehouse within the "geographic area" which comply with all of thefollowing conditions:1. The container cargo is warehoused at a bona fide publicwarehouse.2. The qualified consignee pays the normal labor charges in andout; and the normal warehouse storage fees for a minimum period ofthirty or more days, and;3. The cargo being warehoused (a) in the normal course of thebusiness of the qualified consignee; (b) title to such goods has not beentransferred from the qualified consignee to another. The carrier onrequest will furnish all documentation and other information whichpermits the Container Committee in the port to determine whetherconditions 1, 2, and 3 have been met. This exception shall not applywhere cargo is warehoused for the purpose of avoidance or evasion ofRule I. It is limited to containers warehoused as provided in the aboveconditions and any warehouse which does not conform to suchconditions shall be deemed a consolidator or de-consolidated.363.* * .. DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe ILA's action caused delays of 5 to 8 days in themovement of container cargo from the piers to warehouses.The suspension also resulted in the diversion of importcontainer shipments from the Hampton Roads port area.On May 30, 1975, following negotiations, CONASA andILA executed a supplemental agreement which, theyannounced, "clarified and reinstated" the 1974 CONASA-ILA container rules. Rule 2B(4) in the supplementprovided:Cargo in containers referred to below shall not be ...discharged by ILA labor:** *B. Import Cargo(4) Containers of a qualified consignee discharged ata bona fide public warehouse within the 'geographicarea' which comply with all of the following conditions:1. The container cargo is warehoused at a bonafide public warehouse2. The qualified consignee pays the normallabor charges in and out; and the normalwarehouse storage fees for a minimum period ofthirty or more days; and stores the cargo for aminimum period of 30 days; and3. The cargo being warehoused (a) in thenormal course of the business of the qualifiedconsignee; (b) title to such goods has not beentransferred from the qualified consignee toanother.The carrier on request will furnish all documentationand other information which permits the ContainerCommittee in the port to determine whether conditions1, 2, and 3 have have been met. This exception shall notapply where cargo is warehoused for the purpose ofavoidance or evasion of Rule 1. It is limited tocontainers warehoused as provided in the aboveconditions and any warehouse which does not conformto such conditions shall be deemed a consolidator orde-consolidator.[Clarification: In keeping with prior CONASA-ILAdecisions trucking stations where containers are unloadedwithin the geographic area do not constitute bona fidepublic warehouses even where cargo is destined fordelivery outside the geographic area.]Since May 30, 1975, these warehouse rules and the"Clarification" have been in effect in Baltimore, HamptonRoads, and all other CONASA ports.B. Analysis and ConclusionsThe General Counsel and the Charging Parties contendthat Respondents violated Section 8(e) of the Act bymaintaining, giving effect to, and enforcing rule l(aX3) andrule 2B(2) of the CONASA-ILA rules on containers in their1974-77 contracts. The General Counsel also contends9 On July 9, 1976, International Longshoremen's Association, AFL-CIO,and New York Shipping Association, Inc., filed a petition for rehearing inthat, by imposing fines upon U.S. Lines and Lavino, ILAviolated Section 8(b)(4XiiXB) of the Act. According to theGeneral Counsel and Charging Parties, these portions ofthe CONASA-ILA container rules and the attempts toenforce them by fines constituted an attempt by ILA toacquire work traditionally done by employees of motorcarriers.The Respondents' defense is that rule l(aX3) and rule2B(2) and their enforcement represented an effort topreserve work traditionally performed by ILA labor andthat therefore such efforts were authorized by principles setforth in National Woodwork Manufacturers Association et al.v. N.LR.B., 386 U.S. 612 (1967), and American BoilerManufacturers Association v. N.LRB., 404 F.2d 547 (C.A.8, 1968), cert. denied 398 U.S. 960 (1970). Under thoseprinciples, if ILA's conduct and contractual agreementswith CONASA, HRSA, and STA, of which the GeneralCounsel complains, were designed to preserve work towhich ILA represented-employees of HRSA's and STA'semployer-members were entitled, then both the conductand the agreements would be primary in purpose andwould not run afoul of the Act. However, if ILA's realobject was to reach out for work traditionally done byemployees not represented by ILA, or work to which ILAhad waived all claims, the challenged container rules andthe pressures on HRSA and STA would have had asecondary object violative of Section 8(e) and Section8(b)(4Xii)(B) of the Act, respectively. Here, "[t]he touch-stone is whether the agreement or its maintenance isaddressed to the labor relations of the contractingemployer vis-a-vis his own employees." National WoodworkManufacturers Association, supra, 386 U.S. at 645. Applyingthe National Woodwork test as did the Board in Internation-al Longshoremen's Association, AFL-CIO (ConsolidatedExpress, Inc., and Twin Express, Inc.), 221 NLRB 956(1975), enfd. 537 F.2d 706 (1976),9 I find merit in theGeneral Counsel's and the Charging Parties' contentions.In International Longshoremen's Association, AFL-CIO(Consolidated Express, Inc. and Twin Express, Inc.), supra,the Board found that the ILA was attempting to obtain thework of stuffing and stripping less-than-container loadcargo or less-than-trailer load cargo, which consolidatorstraditionally performed at their own off-pier facilities withtheir own employees, who were not in the unit representedby the ILA. The Board observed that 'It]he traditionalwork of the longshoremen represented by ILA has been toload and unload ships. When necessary to perform theirloading and unloading work, longshoremen have beenrequired to stuff and strip containers on the piers." (221NLRB at 959.) The Board then found (Id at 960) that:the on-pier stripping and stuffing work performed bylongshoremen as an incident of loading and unloadingships does not embrace the work traditionally per-formed by Consolidated and Twin at their off-pierpremises .... Yet, ILA's demands here could only bemet if the work traditionally performed off the pier byemployees outside the longshoremen unit were takenDocket No. 75-4266 which the U.S. Court of Appeals for the Second Circuitdenied on August 6, 1976.364 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.over and performed at the pier by longshoremenrepresented by ILA.On these facts, the Board held that the 1971 container rulesnegotiated between ILA and the New York ShippingAssociation (these same rules appeared in the 1971 ILAcontracts covering the Baltimore and Hampton Roads portareas, respectively) covering LTL or consolidated fullcontainer loads did not have "a lawful primary object"(Consolidated Express, supra, 221 NLRB at 961), andtherefore violated Section 8(e) of the Act. The Board alsoheld that fines imposed by ILA upon shipping companieswho were members of the New York Shipping Associationalso violated Section 8(b)(X4XiiXB) of the Act.Here, as in Consolidated Express, the facts show thatILA's demands can only be satisfied "if the worktraditionally performed off the pier by employees outsidethe longshoremen unit were taken over and performed atthe pier by longshoremen represented by ILA." Thus, thehistory of the longshoremen's work tradition in Baltimoreand Hampton Roads shows that their role in handlingbreak-bulk import cargo ended at the head of the pier,where an ILA freight handler picked up the cargo andloaded it onto a truck. Thereafter, the fate of that cargowas the responsibility of the motor carrier, as set forth inthe bill of lading.The advent of containerization in the ports of Baltimoreand Hampton Roads did not change the traditional role ofthe ILA longshoremen. The motor carriers have treatedimport shippers' loads destined for consignees locatedmore than 50 miles from the center of the port of entrymuch as they did break-bulk cargo. For, with very rareexceptions, motor carriers have freely picked up thesteamship company's containers mounted on wheeledtrailers and hauled them to the consignee in accordancewith the bills of lading. The motor carriers have alsotraditionally hauled such containers to their own truckterminals and have stripped the shippers' loads from themand are loaded into their own trailers, using truck terminalemployees, whenever considerations of state regulation,safety, or economy persuaded a motor carrier to take thatprecaution.To counter the General Counsel's showing, Respondentspresented evidence to show that ILA, CONASA, HRSA,STA, and various steamship and motor truck employers inthe Baltimore and Hampton Roads port areas understoodthat such shortstopping of shippers' loads violated thecontainer rules in the 1968 and 1971 contracts. However,the plain language of the 1968 and 1971 rules limited to"LTL loads or consolidated full container loads" the"complete control" language of the equipment interchangeagreements used by U.S. Lines in dealing with motorcarriers, and the paucity of grievances involving shippers'loads in the ports of Baltimore and Hampton Roads priorto the September 1972 CONASA-ILA meeting at whichILA first sought adoption of rule l(a)3) and 2B(2) castdoubt on the Respondents' claim. The fatal weakness inRespondents' defense is its failure to rebut the GeneralCounsel's showing that, in the performance of contracts tohaul cargo from a pier to the consignee, motor carriershave traditionally utilized their own employees whenevereconomy, safety, or government regulations required thestripping of a shipper's load destined to a consignee outsidethe 50-mile zone.From the foregoing and the record as a whole, I find thatthe traditional on-pier work of longshoremen has notincluded the work performed by the employees of motorcarriers, as Associated and Houff, at their off-pier facilities.Thus if ILA's demand is to be satisfied here, motor carriersseeking to do business with employer-members of HRSAand STA would be obliged to assign this work to ILA laborat the pier. Indeed, in order to avoid the sanctions revealedin this case, motor carriers who might otherwise exercisetheir discretion to transfer cargo after leaving a CONASA-ILA pier would permit ILA labor to routinely strip allshippers' loads destined outside the 50-mile zone, and thustransform containers into cargo nets.Here, I find as the Board found in Consolidated Express,supra, 221 NLRB at 960, "the National Woodwork, supra,and American Boiler Manufacturing Association v. N.LR.B.cases are distinguishable from the instant case since, inthose cases, the very work claimed had once beenperformed, exclusively, by employees in the units repre-sented by the respondent organizations therein." Thus,here, as in Consolidated Express, supra, rules l(a)(3) and2B(2) of the 1974-77 CONASA-ILA rules on containershave no valid work-preservation purpose. Their purpose isto cause U.S. Lines, Lavino, and other employer-membersof HRSA and STA to cease doing business with motorcarriers who refuse to surrender to ILA's attempt toacquire work now done by the motor carriers' employees. Ifind therefore that by maintaining, giving effect to, andenforcing the contracts and agreements known as the ruleson containers, as set forth in the 1974-77 collective-bargaining agreements and as reaffirmed in their supple-mental agreement of May 30, 1975, Respondents CONA-SA, HRSA, and ILA violated Section 8(e) of the Act. I alsofind that by threatening to assess and by assessingliquidated damages as provided in those agreements,thereby threatening, restraining, and coercing CONASA,HRSA, STA, U.S. Lines, and Lavino, with an object beingto force those persons engaged in commerce to cease doingbusiness with Associated, Houff, Pilot, and Thurston,Respondent ILA violated Section 8(bX4XiiXB) of the Act.I also find that an objective of the suspension of the ruleson containers on April 28, 1975, was to pressure CONASA,HRSA, STA, and their employer-members to cease doingbusiness with motor carriers who refused to adhere to rulesl(aX3) and 2B(2). In making this finding, I have looked inlarge part at the timing of ILA's notice of suspension in lateMarch. For it was in March and February 1975 that U.S.Lines suspended its equipment interchange agreementswith Associated, Thurston, and Pilot because they strippedshippers' loads destined beyond the 50-mile zone anddemonstrated the apparent refusal of the motor carriers tosurrender to ILA pressure. Further evidence of ILA'sunlawful intent is contained in the declaration in theCONASA-ILA supplemental agreement of May 30, 1975,that "trucking stations where containers are unloadedwithin the geographic area [50 miles of the center of eachport] do not constitute bona fide public warehouses evenwhere cargo is destined for delivery outside the geographicarea." Having found that ILA's suspension of the 1974-77365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONASA-ILA rules on containers was motivated at leastin part by the same cease-doing-business object whichprovoked the fines against U.S. Lines and Lavino, I furtherfind that, by that conduct, ILA again violated Section8(b)(4)(ii)(B) of the Act.THE REMEDYHaving found Respondent ILA and Respondents HRSAand CONASA engaged in unfair labor practices inviolation of Section 8(e) of the Act, and Respondent ILAengaged in unfair labor practices in violation of Section8(b)(4)(ii)(B) of the Act, I shall recommend that they ceaseand desist therefrom and take certain affirmative actionwhich I find necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings and conclusionsand the entire record in this case, and pursuant to Section10(c) of the Act, I issue the following recommended:ORDER 10A. Respondents International Longshoremen's Associ-ation, AFL-CIO, Hampton Roads District Council, Inter-national Longshoremen's Association, AFL-CIO, ILALocals 846, 862, 970, 1248, 1458, 1624, 1736, 1783, 1784,1819, 1840, and 1970, AFL-CIO, their officers, agents, andsuccessors shall:1. Cease and desist from:(a) Maintaining, giving effect to, and enforcing thecontracts and agreements known as the CONASA-ILArules on containers to the extent and in the manner saidcontracts and agreements have been found to be unlawfulherein, or any other contract or agreement, express orimplied, whereby CONASA and HRSA, on behalf of itsemployer-members, agree to cease or refrain from doingbusiness with any other person in violation of Section 8(e)of the Act.(b) Continuing to seek or impose fines against employer-members of HRSA, including U.S. Lines, or any otherperson engaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requiresuch persons to cease doing business with AssociatedTransport, Inc., Houff Transfer Inc., Pilot Freight Carriers,Inc., Thurston Motor Lines, Inc., or any other employer-members of Tidewater Motor Truck Association.(c) In any other manner, including the suspension of theCONASA-ILA rules on containers, coercing or restrainingCONASA, HRSA, or any of HRSA's employer-members,or any other person engaged in commerce in an industryaffecting commerce, where an object thereof is to force orrequire such persons to cease doing business with Associ-ated Transport, Inc., Houff Transfer, Inc., Pilot FreightCarriers, Inc., Thurston Motor Lines, Inc., or any otheremployer-members of Tidewater Motor Truck Association.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:'0 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Notify all of their members who are employed byemployer-members of HRSA that any and all of theprovisions known as the CONASA-ILA rules on contain-ers which have been negotiated between ILA and CONA-SA on behalf of HRSA which restrain, restrict, limit, fine,or prohibit handling in the customary manner, containersbearing shippers' loads, have been found to be void andunenforceable with respect to Associated Transport, Inc.,Houff Transfer, Inc., Pilot Freight Carriers, Inc., ThurstonMotor Lines, Inc., or any other employer-member ofTidewater Motor Truck Association.(b) Post at all of their respective business offices, meetinghalls, and dispatch halls copies of the attached noticemarked "Appendix A.""5Copies of said notice, on formsprovided by the Regional Director for Region 5, afterbeing duly signed by a representative of each Respondentlabor organization named in this section of the Order, shallbe posted by each of the said labor organizationsimmediately upon receipt thereof, and be maintained byeach of them for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by said labor organizations to insure that thesenotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps eachof the said labor organizations has taken to complyherewith.B. Respondents International Longshoremen's Associ-ation, AFL-CIO; Atlantic Coast District Council, Interna-tional Longshoremen's Association, AFL-CIO, ILA Lo-cals 333, 921, 953, 1355, and 1429, AFL-CIO, their officers,agents, and representatives, shall:1. Cease and desist from:(a) Maintaining, giving effect to, invoke, or enforcing thecontracts and agreements known as the CONASA-ILArules on containers to the extent and in the manner saidcontracts and agreements have been found to be unlawfulherein, or any other contract or agreement, expressed orimplied, whereby CONASA and STA, on behalf of itsemployer-members, agree to cease and refrain from doingbusiness with any other person in violation of Section 8(e)of the Act.(b) Continuing to seek or impose fines against employer-members of STA, including U.S. Lines and Lavino, or anyother person engaged in commerce or in an industryaffecting commerce, where an object thereof is to force orrequire such persons to cease doing business with HouffTransfer, Inc.(c) In any other manner, including the suspension of theCONASA-ILA rules on containers, coercing or restrainingCONASA, STA, or any of STA's employer-members, orany other person engaged in commerce in an industryaffecting commerce, where an object thereof is to force or11 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."366 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.require such persons to cease doing business with HouffTransfer, Inc.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Notify all of their members who are employed byemployer-members of STA that any and all of theprovisions known as the CONASA-ILA rules on contain-ers which have been negotiated between ILA and CONA-SA, on behalf of STA, which restrain, restrict, limit, fine, orprohibit handling in the customary manner, containersbearing shippers' loads, have been found to be void withrespect to Houff Transfer, Inc.(b) Post at all of their respective business offices, meetinghalls, and dispatch halls copies of the attached noticemarked "Appendix B." 12Copies of said notice, on formsprovided by the Regional Director for Region 5, afterbeing duly signed by a representative of each Respondentlabor organization named in this section of the Order, shallbe posted by each of the said labor organizationsimmediately upon receipt thereof, and be maintained byeach of them for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by said labor organizations to insure that thesenotices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 5, in writing,within 20 days from the date of this Order, what steps eachof the said labor organizations has taken to complyherewith.C. Respondents Council of North Atlantic ShippingAssociations, (CONASA), and Hampton Roads ShippingAssociation (HRSA), their respective officers, agents,successors, and assigns, shall:I. Cease and desist from maintaining, giving effect to,and enforcing the contracts and agreements known as theCONASA-ILA rules on containers to the extent and in themanner said contracts and agreements have been found tobe unlawful herein, or any other contract or agreement,expressed or implied, whereby Respondent CONASA, onbehalf of its member, HRSA, and on behalf of itsemployer-members, including U.S. Lines, agree to cease orrefrain from doing business with any other person inviolation of Section 8(e) of the Act.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) HRSA shall notify U.S. Lines and all other employer-members of HRSA that any and all provisions of thecontracts and agreements known as the CONASA-ILArules and containers, which have been negotiated betweenILA and CONASA on behalf of HRSA, and whichrestrain, restrict, limit, fine, or prohibit handling in thecustomary manner, containers bearing shippers' loads,have been found to be void and unenforceable with respectto Associated Transport, Inc., Pilot Freight Carriers, Inc.,Thurston Motor Lines, Inc., or any other employer-member of Tidewater Motor Truck Association.(b) CONASA shall notify U.S. Lines and all othermembers of HRSA that any and all of the provisionsknown as the CONASA-ILA rules on containers whichhave been negotiated between ILA and CONASA onbehalf of HRSA which restrain, restrict, limit, fine, orprohibit handling in the customary manner, containersbearing shipper's loads, have been found to be void andunenforceable with respect to Associated Transport, Inc.,Pilot Freight Carriers, Inc., Thurston Motor Lines, Inc., orother employer-member of Tidewater Motor Truck Associ-ation.(c) HRSA shall mail to U.S. Lines and each of HRSA'sother employer-members, and post at its Norfolk, Virginia,office copies of the attached notice marked "AppendixC."'3Copies of said notice, on forms provided by theRegional Director for Region 5, after being duly signed byRespondent HRSA's representative, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employer-membersare customarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d) CONASA shall mail to HRSA, U.S. Lines, and eachof the other employer-members of HRSA, and post atCONASA's main office in New York, New York, copies ofthe attached notice marked "Appendix D."'4 Copies ofsaid notice, on forms provided by the Regional Director forRegion 5, after being duly signed by Respondent CONA-SA's representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to member associations are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 5, in writing,with 20 days from the date of this Order, what stepsRespondents CONASA and HRSA have taken to complyherewith.12 See fn. I I, supra.13 See fn. II.supira.14 See fn. I1, supra.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, it has been found that we violatedthe law. Accordingly, we post this notice and we will keepthe promises we make in this notice.WE WILL NOT enter into, maintain in effect, giveeffect to, invoke, or in any other manner or by anymeans enforce the contract and agreements known asthe CONASA-ILA rules on containers, rules l(aX3) and2B(2) as set forth in the HRSA-ILA collective-bargainingagreement effective from October 30, 1974, to Septem-ber 30, 1977, and as restated by the ILA-CONASAMemorandum of Agreement effective May 30, 1975, orany other contract or agreement express or impliedwhereby the Council of North Atlantic Shipping367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAssociations, and the Hampton Roads Shipping Asso-ciation, on behalf of its employer-members, agree tocease or refrain from doing business with any otherperson in violation of Section 8(e) of the Act.WE WILL NOT seek or impose fines against employer-members of the Hampton Roads Shipping Association,including United States Lines, Inc., or any other personengaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requiresuch persons to cease doing business with AssociatedTransport, Inc., Houff Transfer, Inc., Pilot FreightCarriers, Inc., Thurston Motor Lines, Inc., or any othermember of Tidewater Motor Truck Association.WE WILL NOT in any other manner, including thesuspension of the CONASA-ILA rules on containers,coerce, or restrain the Council of North AtlanticShipping Associations, Hampton Roads ShippingAssociation, or any of Hampton Roads ShippingAssociation's employer-members, or any other personengaged in commerce in an industry affecting com-merce, where an object thereof is to force or requiresuch person to cease doing business with AssociatedTransport, Inc., Pilot Freight Carriers, Inc., ThurstonMotor Lines, Inc., and any other employer-member ofTidewater Motor Truck Association.WE WILL and do hereby notify our members, andother individuals employed by Hampton Roads Ship-ping Association, or any of its employer-members, thatany and all of the provisions of the contracts andagreements known as the CONASA-ILA rules on contain-ers which have been negotiated between ILA andCONASA on behalf of Hampton Roads Shipping Associ-ation, which restrain, restrict, limit, fine, or prohibithandling, in the customary manner, containers bearingshippers' loads have been found void and unenforcea-ble with respect to Associated Transport, Inc.INTERNATIONALLONGSHOREMEN'SAssocIATION, AFL-CIO,LOCALS 846, 862, 970,1248, 1458, 1624, 1736,1783, 1784, 1819, 1840, &1970HAMPTON ROADS DISTRICTCOUNCIL, INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIOAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, is has been found that we violatedthe law by committing unfair labor practices. Accordingly,we post this notice and we will keep the promises we makein this notice.WE WILL NOT enter into, maintain in effect, giveeffect to, invoke, or in any other manner or by anymeans enforce the contract and agreements known asthe CONASA-ILA rules on containers, rules l(a)(3) and2B(2) as set forth in the Steamship Trade Association ofBaltimore, Inc. ILA collective-bargaining agreementeffective from October 30, 1974, to September 30, 1977,and as restated by the ILA-CONASA memorandum ofagreement effective May 30, 1975, or any othercontract or agreement express or implied whereby theCouncil of North Atlantic Shipping Associations, andthe Steamship Trade Association of Baltimore, Inc., onbehalf of its employer-members, agree to cease orrefrain from doing business with any other person inviolation of Section 8(e) of the Act.WE WILL NOT seek or impose fines against employer-members of the Steamship Trade Association ofBaltimore, Inc., including United States Lines, Inc.,and Lavino Shipping Company, or any other personengaged in commerce or in an industry affectingcommerce, where an object thereof is to force or requiresuch persons to cease doing business with HouffTransfer, Inc.WE WILL NOT in any other manner, including thesuspension of the CONASA-ILA rules on containers,coerce or restrain the Council of North AtlanticShipping Associations, Steamship Trade Association ofBaltimore, Inc., or any of Steamship Trade Associa-tion's employer-members, or any other person engagedin commerce in an industry affecting commerce, wherean object thereof is to force or require such person tocease doing business with Houff Transfer, Inc.WE WILL and do hereby notify our members, andother individuals employed by Steamship Trade Asso-ciation of Baltimore, Inc., or any of its employer-members, that any and all of the provisions of thecontracts and agreements known as the CONASA-ILArules on containers which have been negotiatedbetween ILA and CONASA on behalf of Steamship TradeAssociation of Baltimore, Inc., which restrain, restrict,limit, fine, or prohibit handling in the customarymanner, containers bearing shippers' loads have beenfound void and unenforceable with respect to HouffTransfer, Inc.INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIO,LOCALS 333, 921, 953,1355, & 1429ATLANTIC COAST DISTRICTCOUNCIL INTERNATIONALLONGSHOREMEN'SASSOCIATION, AFL-CIO368 INTL. LONGSHOREMEN'S ASSOCIATION, AFL-CIO, ET AL.APPENDIX CNOTICE To ALL EMPLOYEES AND ALL EMPLOYER-MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, it has been found that we violatedthe law by committing unfair labor practices. Accordingly,we post this notice and we shall keep the promises we makein this notice.WE WILL NOT enter into, maintain in effect, giveeffect to, invoke or in any manner or by any meansenforce the contracts and agreements known as theCONASA-ILA rules on containers, rules l(aX3) and 2B(2),as set forth in the HRSA-ILA collective-bargainingagreement effective from October 1, 1974, to September30, 1977, and as restated by the CONASA-ILA Memoran-dum of Agreement effective May 30, 1975, or any othercontract or agreement, express or implied, wherebyCONASA, on behalf of HRSA, or HRSA on behalf ofemployer-members, agrees to cease or refrain fromdoing business with any other person in violation ofSection 8(e) of the Act.WE WILL and do hereby notify United States Lines,Inc., and all other employer-members of HRSA that anyand all of the provisions of the contracts and agree-ments known as the CONASA-ILA rules on containerswhich have been negotiated between ILA and CONASAon behalf of Hampton Roads Shipping Association,which restrain, restrict, limit, fine, or prohibit handling,in the customary manner, containers bearing shippers'loads have been found void and unenforceable withrespect to Associated Transport, Inc., Pilot FreightCarriers, Inc., Thurston Motor Lines, Inc., and anyother employer-members of Tidewater Motor TruckAssociation.HAMPTON ROADS SHIPPINGASSOCIATIONAPPENDIX DNOTICE To ALL EMPLOYEES AND ASSOCIATION-MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all sides had the opportunity topresent their evidence, it has been found that we violatedthe law by committing unfair labor practices. Accordingly,we post this notice and we shall keep the promises we makein this notice.WE WILL NOT enter into, maintain in effect, giveeffect to, invoke, or in any manner or by any meansenforce the contracts and agreements known as theCONASA-ILA rules on containers, rules l(aX3) and 2B(2),as set forth in the HRSA-ILA collective-bargainingagreement effective from October 30, 1974, to Septem-ber 30, 1977, and as restated by the CONASA-ILAMemorandum of Agreement effective May 30, 1975, orany other contract or agreement, express or implied,whereby CONASA, on behalf of HRSA, or HRSA on behalfof its employer-members, agrees to cease or refrainfrom doing business with any other person in violationof Section 8(e) of the Act.WE WILL and do hereby notify United States Lines,Inc., and all other employer-members of HRSA that anyand all of the provisions of the contracts and agree-ments known as the CONASA-ILA rules on containerswhich have been negotiated between ILA and CONASAon behalf of Hampton Roads Shipping Association,which restrain, restrict, limit, fine, prohibit handling, inthe customary manner, containers bearing shipper'sloads have been found void and unenforceable withrespect to Associated Transport, Inc.COUNCIL OF NORTHATLANTIC SHIPPINGASSOCIATIONS369